Citation Nr: 1216703	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial rating for the Veteran's service-connected facial scar.

2.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected left shoulder disorder. 

3.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to January 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim was previously before the Board in January 2010, on which occasion it was remanded for further development.  The Board notes that the requested development has been completed and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran subsequently submitted additional evidence, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran's service-connected facial scar has not been manifested by any characteristics of disfigurement under 38 C.F.R. § 4.118 and was not painful on examination or manifested by frequent loss of covering of the skin.  

2.  The Veteran's service-connected left shoulder disorder has not been manifested by ankylosis, impairment of the humerus or limitation of motion to 25 degrees from the side.  

3.  Prior to April 20, 2006, the evidence of record indicates that the Veteran's right shoulder disorder was not manifested by malunion of the humerus with marked deformity, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movement, limitation of motion midway between the side and shoulder level or any type of ankylosis.  

4.  Beginning on April 20, 2006, the evidence of record indicates that the Veteran's right shoulder disorder was manifested by limitation of motion midway between the side and shoulder level, but not by impairment of the humerus such that the Veteran had fibrous union, nonunion or loss of the humeral head, limitation of motion to 25 degrees from the side or intermediate scapulohumeral ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria or a compensable rating for the Veteran's service-connected facial scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7818-7800 (2008 & 2011).

2.  The criteria for a rating in excess of 20 percent for the Veteran's left shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 5200-5203 (2011).

3.  The criteria for a rating in excess of 20 percent for the Veteran's right shoulder disorder were not met prior to April 20, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 5200-5203 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent for the Veteran's right shoulder disorder have been met from April 20, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 5200-5203 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated July 2004, December 2004, March 2007, August 2008, September 2008, February 2010 and February 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit has reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from these examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to increased ratings for his service-connected facial scar and his service-connected right and left shoulder disorders.  Essentially, the Veteran contends that the evaluations assigned for those conditions do not accurately reflect their severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

For each of the claims enumerated below, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran is currently working, and there is no allegation that his service-connected disorders have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

The Veteran first claimed entitlement to service connection for a right shoulder disorder in October 2007.  The RO granted entitlement to service connection for that condition in a January 1999 rating decision.  In that rating decision the RO assigned a noncompensable rating effective from October 28, 1997, the date that the Veteran first filed his claim.  In May 2002 the Veteran filed a claim asserting entitlement to an increased rating for that condition.  A September 2002 rating decision granted entitlement to a 20 percent rating, effective from May 21, 2002, the date that the Veteran first filed his claim for an increase.

In April 2004 the Veteran again claimed entitlement to an increased rating for his service-connected right shoulder disorder.  In June 2004 the Veteran claimed entitlement to service connection for a facial scar.  In a March 2005 rating decision the RO denied entitlement to an increased rating for the Veteran's service-connected right shoulder disorder, but granted entitlement to service connection for a facial scar.  The Veteran's facial scar was assigned a noncompensable rating effective from June 14, 2004.  The Veteran submitted a Notice of Disagreement (NOD) in July 2005.  The RO issued a Statement of the Case (SOC) in March 2006 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

The Veteran also filed a claim of entitlement to service connection for a left shoulder disorder in July 2005.  That claim was granted in a June 2006 rating decision, and a 20 percent rating was assigned.  A subsequent rating decision issued in August 2006 granted entitlement to a temporary total rating for that condition based on surgical convalescence, but again assigned a 20 percent rating effective from August 1, 2006.  

In February 2007 the Veteran filed an increased rating claim asserting entitlement to a rating in excess of 20 percent for his service-connected left shoulder disorder.  The RO denied this claim in a July 2007 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in September 2008 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2008.  

The Veteran's claims first came before the Board in January 2010, at which time they was remanded for further development.  The Board notes that the requested development has been completed and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claims are once again before the Board.  

Facial Scar

As noted above, the Veteran has claimed entitlement to a compensable initial rating for his service-connected facial scar.  The noncompensable rating currently in effect was assigned under Diagnostic Code 7800, for scars of the head, face or neck.  

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  However, the Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54,807 (Sept. 23, 2008), and the Veteran's claim for entitlement to service connection for a facial scar was both received and granted prior to that date.  Accordingly, the Board will only discuss the criteria in effect prior to October 21, 2008.  

Those rating criteria, 38 C.F.R. § 4.118, Diagnostic Code 7800, provide that disfigurement of the head, face, or neck is assigned a 10 percent evaluation is there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry or three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011). 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

Under Diagnostic Code 7804, a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7803, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  

In addition, the rating criteria provide that other scars may be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The relevant evidence of record includes VA examination reports, photographs and written statements from the Veteran and other individuals.

During an August 2004 VA examination on a different issue the examiner noted that the Veteran sustained a facial trauma in the mid 1980s.  The examiner indicated that there was a 1 centimeter scar in the right upper eyelid region.  There was also a 0.5 centimeter palpable nodule in the medial aspect of the right infraorbital rim consistent with scar tissue and/or hardware.

In January 2005 the Veteran was afforded a VA examination in support of his claim of entitlement to service connection.  During that hearing the Veteran reported that he sustained two injuries in service involving major trauma to his face.  On physical examination the examiner noted that the Veteran's head and neck were symmetrical.  Evidence of scar formation from laceration repair in the right supraorbital region just below the eyebrow was also noted.  The examiner indicated that the lacerations appeared to have been curvilinear.  He stated that they were repaired and are now scarred nicely.  Two separate scars were noted, of 4 centimeters and 1 centimeter.  The inferior, smaller scar was at the lateral margin of the aforementioned 4 centimeter scar.  The scars were 2 millimeters in width and were not erythematous or tender.  There was no keloid formation.  The scars were hyperpigmented.  The Veteran's facial bones were symmetrical.  There was no tenderness over the right maxillary region.  Color photographs were taken and reviewed.  

In his July 2005 Notice of Disagreement (NOD) the Veteran stated that his right eye scar has changed over the years.  He stated that he has twitching of the nerves around that scar and that sometimes his eyelid will stay dropped for a few minutes.  He reported that this had been occurring for approximately five years and was occurring with increasing frequency.  The Veteran reiterated these statements in his March 2006 Substantive Appeal (VA Form 9), stating that he has a twitching sensation and that his right eyelid stays closed or drooped for approximately 45 minutes to an hour when he wakes up in the morning.  

The Veteran was afforded an additional VA examination in April 2007.  During this examination the Veteran reported that he has eye twitching and a sensation of "fullness" when he bends over.  Physical examination revealed that the Veteran facial symmetry.  The examiner noted a right supraorbital scar at the lateral aspect of the Veteran's eyebrow.  He stated that the lacerations were curvilinear and nicely healed.  He stated that the resulting scars extend 4 centimeters and 2 centimeters.  The overall width of the scars is 1 millimeter to 2 millimeters.  There was no erythema or tenderness.  Eyeball movement was normal and there was no keloid formation.  The examiner stated that the surrounding pigment was normal. 

In a February 2010 statement the Veteran stated that his main complaint associated with his right eye region and eyelid is that it twitches, sags and is uncomfortable.  He reported that his right eyelid has a tendency to sag or droop periodically and that he experiences a throbbing sensation in that region when he lowers his head.  

In June 2010 the Veteran was afforded a fee-based VA examination.  During that examination the Veteran reported that since his in-service injury he has had symptoms that include drooping of the right eyelid, twitching of the right eyelid and a pulsating heavy feeling in the right eye and cheek, especially when he leans or bends forward.  The Veteran reported that these symptoms seem to be worse in the morning.  On physical examination the examiner noted some droopiness of the right eye.  Two scars were also noted: one approximately 3.6 centimeters on the right upper eyelid and another approximately 1 centimeter on the lateral edge of the right eye.  Neither scar was painful on examination and no skin breakdown was indicated.  The scar was superficial with no underlying soft tissue damage.  There was no inflammation, edema or keloid formation.  The scar was not adherent to any underlying tissue and was not elevated or depressed.  The examiner noted that the scars seemed to be very minimally hyperpigmented in appearance compared to surrounding skin, but that this was quite subtle on visualization.  There was no induration or inflexibility of the skin tissue.  In an August 2010 addendum the examiner indicated having reviewed the claims file in its entirety.  

A November 2011 VA examination report indicates that that there were no significant disfiguring features.  The right eyelid scars were noted to be well-healed and non-tender.  The examiner stated that function and sensory evaluations were both normal.  All facial gestures and musculature were normal and symmetrical.  The examiner stated that there was no twitching and that facial symmetry was normal on all facial expressions.  Color photographs were taken and associated with the claims file.  

In November 2011 and December 2011 written statements several of the Veteran's coworkers stated that the Veteran's right eyelid droops.  A pastor at a church where the Veteran works also submitted a statement indicating that he has observed that the Veteran's right upper eyelid sags, stating that the eye appears partially closed at times.  In a December 2011 statement the Veteran reiterated these statements, asserting that his right eye drops as a result of scarring and the initial in-service trauma.  

As noted above, the Veteran has been assigned a noncompensable rating for his service-connected facial scar.  After a careful review of the relevant evidence, the Board finds that the criteria for a compensable rating have not been met for any time during the period on appeal.  The evidence does not show that the Veteran's facial scar has been manifested by any of the characteristics of disfigurement under 38 C.F.R. § 4.118.  In this regard, there was no evidence that the scar is five or more inches in length, at least one-quarter wide at its widest part, elevated or depressed on palpation, adherent to underlying tissue, hypo- or hyper-pigmented,  or of abnormal texture in an area exceeding six square inches.  There is also no evidence of any underlying soft tissue loss or that the skin is indurated or inflexible in any way.  Moreover, repeated examination did not demonstrate visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired sets of features.  

Similarly, there was no evidence that the scar was painful on examination, a finding required for a compensable rating under Diagnostic Code 7804, and no evidence that there was frequent loss of covering of the skin over the scar, a finding required for a compensable rating under Diagnostic Code 7803.  

The Board has considered the applicability of alternative diagnostic codes, but has determined that there is no applicable diagnostic code under which the Veteran may be granted a compensable rating.  

The Board notes that in exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's disability has manifestations exceeding those contemplated by the schedular criteria.  Assignment of an extra-schedular evaluation in this case is thus not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the lay and medical evidence is against a compensable initial rating the Veteran's service-connected facial scar for any time during the appeal period.  To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of his disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Bilateral Shoulder Disorders

The Veteran has also claimed entitlement to rating in excess of 20 percent for his right and left shoulder disorder.  As an initial matter, the Board notes that the period on appeal for the right shoulder disorder dates back to the April 2004 increased rating claim and that the period on appeal for the left shoulder disorder dates back to the February 2007 increased rating claim.  

The Veteran's service-connected shoulder disorders have been rated as 20 percent disabling under Diagnostic Code 5201, for limitation of motion.  However, in order to afford the Veteran the highest possible disability rating for the appeal period in question the Veteran's claim is evaluated under all potentially applicable diagnostic codes.  The VA Schedule for Rating Disabilities provides several diagnostic codes under which the Veteran's disability may potentially be rated, but most are not applicable to the Veteran's diagnosed condition.  

First, Diagnostic Code 5010, for traumatic arthritis, and Diagnostic Code 5003, for degenerative arthritis established by x-ray findings, require ratings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  A compensable evaluation under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joints is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Diagnostic Code 5201 bases rating evaluations on joint motion.  With regard to the dominant, or major, extremity, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level.  A 30 percent evaluation is warranted for limitation of motion midway between the side and shoulder level, and a 40 percent evaluation is assigned for limitation of major arm motion to 25 degrees from the side.  For the minor extremity, a 20 percent evaluation is warranted unless motion is limited to 25 degrees from the side, in which case a 30 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full range of motion of the shoulder is zero to 180 degrees of abduction and forward elevation (flexion) and zero to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, for the major or minor upper extremity, a 20 percent rating is provided for malunion of the humerus with marked moderate deformity.  For malunion of the humerus with marked deformity a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity.  For recurrent dislocation of the humerus at the scapulohumeral joint a 20 percent rating is provided with infrequent episodes and guarding of movement only at shoulder level.  A 20 percent rating is also warranted for the minor extremity for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 30 percent rating is warranted for the major extremity for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 40 percent evaluation is warranted for fibrous union of the humerus for the minor extremity with a 50 percent rating for the major extremity.  A 50 percent rating evaluation is provided for nonunion or false flail joint of the major extremity with a 60 percent rating warranted for the major extremity.  Finally, a 70 percent rating is warranted for loss of the humeral head, also known as flail shoulder for the minor extremity.  An 80 percent rating is warranted for flair shoulder of the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The relevant evidence of record includes VA examination reports, VA treatment records, private treatment records, Social Security Administration records and written statements from the Veteran and other individuals.  These records universally indicate that the Veteran's is right-handed.  

In August 2004 the Veteran was afforded a VA examination in support of his claim for an increased rating for his service-connected right shoulder.  During that examination the Veteran reported that he fell into a drained swimming pool during service and injured his right shoulder.  He stated that he dislocated it at that time and has subsequently dislocated it on other occasions.  He stated that he is unable to make use of his right arm straight overhead or behind his body and this may cause his shoulder to go out.  He reported that his right arm is weak when pushing, pulling or lifting and that he sometimes feels grating and grinding in the shoulder joint.  He reported significant pain.  Physical examination revealed mild atrophy of the right trapezius muscle.  Motion of the shoulder was normal except that the Veteran was unable to perform abduction with external rotation.  The Veteran had a positive apprehension test with that type of motion and there was some slight anterior posterior instability about the shoulder when the examiner stood behind the Veteran and pushed the humeral head forward.  Deep tendon reflexes were normal, as was sensory function.  Radiographic studies indicated moderate to marked degenerative changes slightly progressed compared to earlier studies.  There was moderate to marked narrowing of the glenohumeral joint space and changes at the acromioclavicular joint.  There was also cystic deterioration of the greater tuberosity.  The examiner stated that the Veteran displayed traumatic arthritis and instability of the right shoulder due to recurrent dislocations.  The examiner also stated that DeLuca factors limitations might be assessed at 7 to 8.  Subsequent VA and private treatment records show continued reports of shoulder pain. 

In his July 2005 Notice of Disagreement (NOD) the Veteran stated that his right shoulder is in constant pain and that he has difficulty performing his job-related duties.  In a January 2006 statement and his March 2006 Substantive Appeal (VA Form 9) the Veteran reported that his right shoulder disorder had worsened and that his mobility and strength in that shoulder had decreased.  

In April 2006 the Veteran was afforded an additional VA examination.  During that examination the Veteran reported continued pain in his right shoulder, along with recurrent dislocations.  Range of motion studies for the right shoulder revealed rotation limited to 10 degrees, forward flexion limited to 70 degrees, external rotation limited to 10 degrees, and internal rotation limited to 10 degrees.  Abduction was limited to 45 degrees.  The examiner noted that during range of motion the Veteran's pain increased from 4 to 8 on a scale from 1 to 10.  The examiner noted that due to the Veteran's concern for severe pain repetitive motion was deferred.  Motor examination showed the collapse and weakness and less resistance when motor strength was tested in the arm and forearm.  It was not clear whether this was associated with the right or left arm.  Sensory examination showed that all modalities were intact.  Radiographic imagery from March 2006 was unchanged from previous imagery.  

Private treatment records from March 2006 through November 2006 indicate that the Veteran was being treated for his shoulder disorders, but the findings therein do not specify to which shoulder they apply.   

VA treatment records from August 2006 indicate that the Veteran reported having increased right shoulder pain at the top of his shoulder.  No swelling, redness or numbness was noted.  The Veteran stated that he can feel grinding in the joint and that it is difficult to move his arm due to pain.  VA treatment records from November 2006 indicate that the Veteran reported a sensation of "slipping" in his right shoulder and discomfort with certain movements at night.  The evaluating physician stated that active range of motion testing was limited with about 90 degrees of forward flexion and 75 degrees of abduction.  Some weakness of the right shoulder was noted, but there was no bicipital groove tenderness, joint effusion, warmth, swelling or redness.  

Private treatment records from December 2006 indicate that instability sign was negative bilaterally.  There was an equivocal impingement sign in the right shoulder.  Range of motion studies for the right shoulder revealed abduction to 90 degrees, adduction to 50 degrees, flexion to 120 degrees, extension to 30 degrees, internal rotation to 70 degrees and external rotation to 70 degrees.  

VA radiographic imagery from January 2007 indicates that no abnormality associated with the left shoulder was found.  Moderately severe degenerative changes to the right shoulder were noted, with slight progression since the first available examination in July 2002.  VA treatment records from January 2007 show continued reports of increasing shoulder pain.  

In April 2007 the Veteran was afforded another VA examination, this time for both his right and left shoulders.  During that examination the Veteran complained of bilateral severe shoulder pain with limited motion to the point where it affects him in his daily life.  He reported that he is no longer able to do anything requiring overhead movement of his arms.  He did not report numbness, tingling, paresthesia or specific motor weakness.  Physical examination did not reveal any physical deformity in the resting position.  The shoulders were bilaterally flexed and did so only from zero to 90 degrees.  The Veteran was unable to extend beyond horizontal.  Shoulder abduction was also restricted from zero to 90 degrees.  The examiner noted that internal and external rotation appeared normal at 90 degrees.  The examiner did note that the Veteran was in a considerable amount of pain, but that active and passive range of motion appeared to be about the same.  Crepitus was noted bilaterally.  There was no weakness or subluxations demonstrated and repetitive motion did not cause any incoordination.  The examiner did note that there was fatigability after three repetitive movements in shoulder flexion, extension, abduction and adduction.  There was no interosseous wasting, reduced grip strength or neurovascular bundle delay.  The examiner diagnosed the Veteran with recurrent dislocation of the right shoulder and status post arthroscopic surgery of the left shoulder, partial acromionectomy, release of the coracoacromial ligament and excision of the distal clavicle.  The examiner stated that the Veteran had bilateral reduced arm movements and that DeLuca factors revealed weakened movements, excessive fatigability and incoordination with a 50 percent diminishment of excursion in shoulder abduction, adduction, flexion and extension.  The examiner stated that there was no reduction in joint excursion, but that the Veteran did have fatigability, weakened movements and incoordination.  

In his July 2007 Notice of Disagreement (NOD) the Veteran argued that the April 2007 VA examination report was incorrect and that he could not reach behind his back and could not touch both hands together above his head.  

VA treatment records from September 2007 indicate that the Veteran was undergoing physical therapy for his right shoulder pain.  The Veteran reported that he felt like his right shoulder was subluxing at times and that his left shoulder is almost as bad as his right.  Range of motion studies for the right shoulder revealed flexion to 90 degrees with pain thereafter, extension to 40 degrees with pain thereafter, abduction to 65 degrees with pain thereafter, external rotation to 30 degrees with pain thereafter and internal rotation to 60 degrees with pain thereafter.  Range of motion studies for the left shoulder revealed flexion to 95 degrees, extension to 40 degrees, abduction to 70 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  Right shoulder apprehension testing was positive.  Radiographic imagery of the right shoulder from that time revealed degenerative changes of the glenohumeral joint with inferior humeral osteophytes and subcortical cysts in the glenoid anteroinferiorly.  Mild tendinosis of the distal supraspinatus tendon, mild hypertrophy of the acromioclavicular joint with fluid and multiple 3 to 5 millimeter subcortical cysts in the greater tuberosity were also noted.   VA treatment records from October 2007 reference additional complaints of pain.  Physical examination revealed diffuse tenderness to palpation, mostly at the anterior joint line.  There was no edema, obvious atrophy or skin breakdown.  Range of motion studies for the right shoulder revealed flexion to 60 degrees, abduction to 45 degrees and internal rotation to the level of the sacrum.  Range of motion studies for the left shoulder revealed flexion to 90 degrees, abduction to 90 degrees and internal rotation to the sacrum.  The examiner noted degenerative joint disease bilaterally.  A possible Hill-Sacks lesion was noted on the right side.  

Private treatment records from October 2007 reference range of motion measurements indicating right shoulder flexion to 88 degrees, abduction to 88 degrees, external rotation to 25 degrees and internal rotation to 10 degrees.  Testing for the left shoulder revealed flexion to 90 degrees, abduction to 73 degrees, external rotation to 60 degrees and internal rotation to 32 degrees.  These records also show that the Veteran reported constant pain in both shoulders.  

Social Security Administration records from January 2008 indicate that the Veteran underwent a comprehensive orthopedic evaluation.  During that evaluation the Veteran reported that he has constant shoulder pain, worse when he reaches above his head or behind his back.  The Veteran stated that he is able to do some cooking, but cannot mop, sweep, vacuum or cut the grass due to his shoulder pain.  He reported that he stopped working as a forklift operator instructor in November 2005.  Range of motion studies for the right shoulder revealed flexion from 90 to 150 degrees, extension from 10 to 40 degrees, abduction from 80 to 150 degrees, adduction from 10 to 30 degrees, internal rotation from 40 to 80 degrees and external rotation from 60 to 90 degrees.  Range of motion studies for the left shoulder revealed flexion from 80 to 150 degrees, extension from 20 to 40 degrees, abduction from 80 to 150 degrees, adduction from 15 to 30 degrees, internal rotation from 40 to 80 degrees and external rotation from 45 to 90 degrees.  On physical examination there was pain and tenderness, but no crepitation, effusion or deformity.  Motor strength was 4 out of 5 bilaterally.  Sensory examination was normal.  The evaluating provider noted that the Veteran could only carry less than 10 pounds due to shoulder impingement.  He also noted that the Veteran had postural limitations on crawling and crouching and manipulative limitations on reaching and power grasping.  

A March 2008 letter from a VA physician indicates that the Veteran has end-stage arthritis of the right shoulder and is a good candidate for a total shoulder replacement.  That physician indicated that the Veteran's prognosis for normal function of the shoulder is very small.  VA treatment records from March 2008 indicate continued reports of bilateral shoulder pain.  Forward flexion was limited to 85 to 90 degrees bilaterally and abduction was limited to 45 to 60 degrees bilaterally.  Some tenderness on palpation of the left shoulder joint was noted.  Subsequent VA treatment records show continued reports of pain.  

An August 2008 letter from a Veterans Workforce Specialist noted that the Veteran worked with the Employment Development Department from September 2007 to May 2008.  According to this individual there were very few days that he did not notice the Veteran favoring his shoulder.  He indicated that the Veteran would have to stop typing and grasp his shoulder with his offhand to relieve his pain and that the Veteran would sometimes grimace in pain when he moved his shoulder.  Additional letter from that time from other individuals indicate that they also observed the Veteran's shoulder pain and resultant difficulties.  

In an August 2008 statement the Veteran stated that he has struggled to work with his shoulder pain and limited function.  He reported that he was placed on Worker's Compensation from October 2005 to February 2007 and had several surgeries.  He stated that he was placed on short term disability from March 2007 to July 2007 and that he was terminated from his employment at Safeway in February 2007.  He stated that he is currently very limited in the activities he can perform and that he has not worked since October 2005 and has been officially unemployed since February 2007.  He stated that he has worked as a student through the Chapter 31 work study program, but that he has difficulties performing office duties such as typing, data entry and lifting due to his shoulder pain.  

In a September 2008 letter a VA physician stated that the Veteran has moderate to fairly advanced osteoarthritis changes in the glenohumeral joint.  The physician stated that it would be likely that the Veteran will have some degree of arthritis symptoms in the right shoulder as the result of this arthritis, such as pain with movement, limitations of movement and weakness in the arm with activities more strenuous than activities of daily living.  He stated that the Veteran was therefore probably not a candidate for any type of strenuous activities or work and is probably more suited for sedentary-type activities and work.  He stated that even sedentary-type activities would likely be associated with some degree of arthritis symptoms.  

In his October 2008 Substantive Appeal (VA Form 9) the Veteran reported that his shoulder disabilities greatly affect his quality of life.  He stated that he has daily pain that impacts his ability to sleep.  He stated that he is limited in the types of activities that he can perform.  VA treatment records from October 2008 indicate significant range of motion restrictions due to the Veteran's shoulder disorders.  

In a February 2010 statement the Veteran stated that his shoulder disorders have continued to worsen considerably over the past two years.  He stated that he must rely on increased dosages of Hyrdocodone and other medications to provider reasonable comfort.  He stated that bone-on-bone contact occurring within his right shoulder is causing his entire right arm to become very weak and painful.  He stated that he has severe pain that radiates down his arm and up the right side of his neck and that he must safeguard his arm, putting limits of his work productivity.  He stated that his right shoulder also has a tendency to slip out of its socket at night and when he is relaxed.  He reported that this significantly impacts his ability to sleep.  He also reported that is left shoulder is worsening due to his need to rely more on that arm.  He indicated that he was currently working, but that he was afraid of losing his job.  The Veteran also submitted letters from his wife and coworkers wherein those individuals reported observing the Veteran's shoulder pain and the resultant difficulties and limitations.  

In July 2010 the Veteran was afforded a fee-based VA examination in support of his increased rating claims.  During that examination the Veteran reported that his shoulders had continued to worsen.  Physical examination revealed a tense anteriorly displaced posture of the right shoulder.  Inspection and palpation of the left shoulder revealed several small well-healed arthroscopic surgical scars.  Inspection of the right shoulder did not disclose any abnormality, but palpation revealed tenderness over the acromioclavicular and anterior aspects of the glenohumeral joint.  Range of motion studies were performed, with three repetitions of active, passive and resistance movement.  Supination and pronation of the right arm were 20 degree and 15 degrees respectively.  This caused a significant amount of pain.  Right shoulder forward flexion was zero to 20 degrees, abduction was zero to 20 degrees, external rotation was zero to 15 degrees and internal rotation was zero to 15 degrees.  Left shoulder flexion was zero to 90 degrees, abduction was zero to 70 degrees, external rotation was zero to 60 degrees and internal rotation was zero to 70 degrees.  There was no pain with range of motion testing of the left shoulder, but pain was significant for the right shoulder.  The examiner diagnosed the Veteran with chronic right shoulder strain with acute frozen shoulder and chronic left shoulder strain status post arthroscopic repair.  The examiner noted that the Veteran's right shoulder was clearly worsened from the VA examination in 2007.  He noted that the Veteran currently has adhesive capsulitis of the right shoulder.  He also noted that the Veteran's left shoulder has continued to slowly improve since his arthroscopic repair in 2006.

Another VA examination was provided in June 2011.  The examiner stated that on inspection the Veteran appeared to be in moderate discomfort.  The Veteran stated that his range of motion was far improved from the VA examination in July 2010.  He reported sharp pain in both shoulders, requiring narcotic medication.  The examiner performed comprehensive range of motion testing.  Range of motion studies for the right shoulder revealed flexion from zero to 80 degrees, abduction from zero to 80 degrees, external rotation from zero to 30 degrees, internal rotation from zero to 30 degrees, adduction from zero to 50 degrees and extension from zero to 30 degrees.  He stated that DeLuca evaluation revealed functional loss of 100 degrees of flexion, 100 degrees of abduction, 60 degrees of external rotation, 60 degrees of internal rotation and 20 degrees of extension.  Range of motion studies for the left shoulder revealed flexion from zero to 90 degrees, abduction from zero to 90 degrees, external rotation from zero to 60 degrees, internal rotation from zero to 70 degrees, adduction from zero to 50 degrees and extension to zero to 50 degrees.   He stated that DeLuca evaluation revealed functional loss of 80 degrees of flexion, 80 degrees of abduction, 30 degrees of external rotation and 20 degrees of internal rotation.  He noted that all ranges of motion were made with three repetitions.  He also noted that all range of motions caused the Veteran significant pain, and that fatigue, weakness, lack of endurance and incoordination were also noted.  Additional loss was noted as previously mentioned, but the examiner stated that there was no additional reduction in joint excursion following the above-mentioned three repetitions, only function impact of increase pain, weakness and incoordination.  The examiner stated that lack of endurance was noted by the Veteran's unwillingness to participate in any more examination range of motions.

Letters from the Veteran, his wife and other individuals submitted in December 2011 reiterate their previous statements on the Veteran's limitations and symptoms of pain.  The Veteran's wife stated that the Veteran can barely move his right shoulder most of the time and that he has difficulty sleeping as a result of his shoulder pain.  The Veteran disputed the findings evidence in the June 2011 examination report, stating that it did not take into consideration the energy it takes him to make each movement or the pain he experiences as a result.  

After a thorough review of the entirety of the evidence of record, the Board has determined that the Veteran's service-connected left shoulder disorder, his minor joint, does not warrant ratings in excess of the 20 percent assigned for any time during the period on appeal.  

The Board notes that ratings in excess of 20 percent for the minor joint are only assignable under Diagnostic Codes 5200, 5201 and 5202.  Diagnostic Code 5200 requires some form of ankylosis, a finding which is not demonstrated in any of the medical evidence of record with regards to the Veteran's left shoulder.  Moreover, for a rating in excess of 20 percent under Diagnostic Code 5201, the Veteran must demonstrate limitation of motion to 25 degrees from the side.  The medical evidence of record reveals that, at worst, the Veteran's range of motion on the left side was limited to 80 degrees.  Finally, a rating in excess of 20 percent under Diagnostic Code 5202 requires other impairment of the humerus, including loss of the humeral head, nonunion of the humerus or fibrous union of the humerus.  None of those findings are evidenced in the claims file.  

The Board does note that when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.  Although examination indicates some reduced range of motion and strength with regard to the Veteran's left shoulder, the Board finds that these effects are already contemplated by the 20 percent rating assigned.   There is no indication in the current record that pain causes functional loss greater than that contemplated by the currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

With regard to the Veteran's right shoulder, his major joint, the Board notes that the evidence does show entitlement to a rating in excess of 20 percent for at least some of the period on appeal.  As stated above, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

After a careful review of the evidence, the Board concludes that prior to April 20, 2006, the Veteran's right shoulder disorder was manifested by symptomatology most closely corresponding to a 20 percent evaluation.  In this regard, there is no evidence that the Veteran had any type of ankylosis or that the Veteran's right shoulder disorder caused limitation of motion of the arm midway between the side and shoulder level.  In addition, while dislocations of the shoulder were noted, there is no evidence that these were "frequent," or that there was "guarding of all arm movement."  Finally, there is no evidence that the Veteran's right shoulder disorder was evidenced by any type of deformity.  

However, the record also shows that beginning on April 20, 2006, the Veteran's right shoulder disorder has been manifested by symptomatology more closely approximating the criteria for a rating of 30 percent.  The Veteran was afforded a VA examination in support of his claim on April 20, 2006.  Range of motion studies for the right shoulder revealed flexion limited to 70 degrees.  This finding demonstrates limitation of motion of the arm midway between side and shoulder level, the criteria required for a 30 percent rating under Diagnostic Code 5201.  While subsequent medical records indicate that the Veteran's right shoulder flexion fluctuated somewhat, these findings show a general worsening of the Veteran's right shoulder disorder going forward from April 20, 2006, and sufficient to warrant a 30 percent rating for the period on appeal from that date.  

Nevertheless, the claims file does not include evidence showing symptoms that would warrant a rating in excess of a 30 percent rating for any period on appeal.  While the July 2010 VA examination report contains a finding of capsulitis there is no evidence that this caused intermediate ankylosis between favorable and unfavorable.  Moreover, other than a single isolated finding of flexion limited to 20 degrees in the July 2010 examination report, a finding which is not shown on subsequent VA treatment records or during the June 2011 examination report, there is no evidence of limitation of motion to 25 degrees from the side.  Finally, there is no evidence of loss of the humeral head, nonunion of the humerus fibrous union of the humerus.  

The Board does note that when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.  Although examination indicates significant reduced range of motion and strength with regard to the Veteran's right shoulder, the Board finds that these effects are already contemplated by the 20 percent rating assigned prior to April 20, 2006, and by the 30 percent rating assigned thereafter.   There is no indication in the current record that pain has causes functional loss greater than that contemplated by the ratings assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

Finally, the Board notes that in exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of extra-schedular evaluations but the record does not show that the Veteran's shoulder disabilities have manifestations exceeding those contemplated by the schedular criteria.  Assignment of extra-schedular evaluations in this case is thus not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the lay and medical evidence is against a rating in excess of 20 percent for the Veteran's service-connected left shoulder disorder for any time during the appeal period.  Moreover, while the evidence does show that a rating of 30 percent is warranted for the Veteran's service-connected right shoulder disorder beginning on April 20, 2006, there is no evidence that a rating in excess of 20 percent is warranted prior to that date or that a rating in excess of 30 percent is warranted for any time during the appeal period.  To the extent that the Veteran argues entitlement to ratings higher than those assigned, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of his disabilities in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable initial rating for the Veteran's service-connected facial scar is denied.

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected left shoulder disorder is denied. 

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right shoulder disorder is denied for the period prior to April 20, 2006.

Entitlement to a rating of 30 percent for the Veteran's service-connected right shoulder disorder, but no higher, is granted, effective from April 20, 2006. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


